PER CURIAM:
El abogado José A. Cruz Vázquez fue admi-tido al ejercicio de la profesión legal el 6 de noviembre de 1979 y a la práctica de la notaría el 25 de enero de 1980. El 22 de septiembre de 1986 el Procurador General presentó una que-rella en su contra en la cual alegó que el 26 de agosto de 1986 el abogado Cruz Vázquez fue sentenciado por el Tribunal Superior, Sala de Ponce, a cumplir nueve (9) años de presidio en forma concurrente en cuatro (4) casos de apropiación agravada (1) y uno de posesión y traspaso de documentos fal-sificados. (2) Solicitó, que al amparo de lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), por implicar estos delitos torpeza o depravación moral, que se le separase de la profesión legal de abogado y se ordenase bo-*807rrar su nombre del Registro de Abogados autorizados para ejercer la profesión en el Estado Libre Asociado de Puerto Rico.
El 14 de octubre el abogado Cruz Vázquez compareció y aceptó los cargos imputados en la querella. La sentencia final y firme por los delitos de apropiación agravada y posesión y traspaso de documentos falsificados, delitos éstos que implican depravación moral, inhabilitan al abogado para ser miembro de la profesión legal. Procede que este Tribunal decrete su separación permanente de la abogacía. In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Núñez López, 115 D.P.R. 702 (1084); In re Boscio Monllor, 116 D.P.R. 692 (1985); In re Arreche Holdun, 114 D.P.R. 680 (1988).
En virtud de lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909, supra, y de nuestra facultad inherente, se decreta la separación inmediata del abogado-notario José A. Cruz Vázquez del ejercicio de la abogacía y de la notaría. Se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en el Estado Libre Aso-ciado de Puerto Rico.

Se dictará sentencia de conformidad con lo antes expuesto.


(1)Art. 166 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4272.


(2)Art. 272 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4592.